OriNioN by
Mr. Justice Elkin,
The precise question for decision here is whether the contributory negligence of the injured person was one of law for the court or of fact for the jury. At the trial this question was submitted to the jury which resulted in a verdict for plaintiffs, but upon motion for a new trial and for judgment non obstante veredicto, the learned trial judge entered judgment for defendant. In charging the jury the trial judge said in substance that he was in doubt as to what disposition he should make of this question, but that he had concluded to submit it for their consideration, and if he subsequently found this to be error, it could be corrected by entering judgment non obstante. After mature and careful consideration the trial judge concluded that the undisputed evidence convinced him that the injured employee was so clearly guilty of contributory negligence as to prevent a recovery of damages for the injuries sustained. This conclusion was based upon the fact that William Ranzier, the injured person, by his own admission had with*424out looking stepped, or was about to step, upon the siding over which the trip of empty cars had just passed, and upon which the motor was being hauled, and that he was immediately struck by the corner of the motor nearest him. This put him in the position of one stepping right in front of' a moving car without looking for the danger that immediately confronted him, and under the well-settléd rule of all our cases he was guilty of contributory negligence unless there was something in the circumstances to absolve him from the duty to look. It is .argued that the accident occurred in a coal mine where the light was dim, and that if he had looked he could not have seen the motor which struck him. But the testimony shows that the driver who sat on the front end of the motor had a lighted lamp in his cap, and that the injured party and two other employees who stood beside, him had lighted lamps in their caps, and certainly these small lamps furnished sufficient light to see the approaching car if plaintiff had looked before stepping in front of it. It is suggested that the duty of looking did not devolve upon plaintiff because he was in a place of danger in a coal mine, and that it was at least for the jury to say whether he exercised the care which the law requires under the peculiar circumstances of the case. This contention is answered by McDonald v. Rockhill Iron and Coal Co., 135 Pa. 1. In that case Mr. Justice Green, who delivered the opinion of the court, said: “The plaintiff was down in a coal mine. He was at the foot of a shaft in which rapidly moving, heavy cages were constantly running during working hours; the light was necessarily dim; the danger was certain and manifest, unless precautions were used; there was nothing to invite carelessness, everything to suggest care; the duty of care was even greater than in the case of crossing a railroad track, for there everything can be easily seen, whereas, here the looking must be more intent, more patient, more cautious, in order to insure safety.” It is true that the danger in the present case *425may not have been so manifest as it was in the case just cited, but without reference to the question of manifest danger, that case squarely rules that it is the duty of an employee working in a coal mine to look before going in a place of danger. We cannot escape the conviction that if the plaintiff had exercised ordinary care by looking before attempting to step upon the siding he would have seen the approaching motor with the driver sitting on the front end with a lighted lamp in his cap, and if so, he could have remained where he was standing without injury until the motor had passed.
It may be conceded that this case is not free from difficulty, but we are impressed with the exhaustive and careful consideration given it by the learned court below, and upon the whole record we cannot say that there was any reversible error in the conclusion reached.
Judgments affirmed.